Opinion by
Dallingee, J.
From the record it was found that the petitioners proved that they acted in good faith and that the customs officials evidently regarded the whole matter as an inadvertance. Taking into consideration the demeanor of the witnesses and their utter frankness in testifying to all of the facts, the court was satisfied that the entry at a less value than that returned upon final appraisement was without any intention to defraud the revenue or to conceal or misrepresent the facts or to deceive the appraiser. The petition was therefore granted.